Citation Nr: 0806338	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1976 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Where as here, the Board finds that the claim is reopened, 
the Board will also address the merits of the claim as did 
the RO.  And deciding the claim on the merits does not 
warrant any further procedural due process notice as the 
veteran has been notified of the type of evidence needed to 
substantiate the underlying claim of service connection in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1. In a rating decision in December 2002, the RO reopened the 
veteran's claim of service connection for post-traumatic 
stress disorder; the RO denied the claim on the merits 
because the diagnosis of post-traumatic stress disorder was 
not predicated on an in-service stressor; although the 
veteran filed a notice of disagreement, he subsequently 
withdrew the appeal. 

2. The additional evidence presented since the rating 
decision in December 2002 by the RO, denying service 
connection for post-traumatic stress disorder, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, a diagnosis of post-traumatic stress disorder predicated 
on an alleged in-service stressor. 

3. The veteran did not engage in combat with the enemy during 
his period of service; there is no current diagnosis of post-
traumatic stress disorder associated with the in-service 
motorcycle accident; and other than the veteran's own 
statements, which are legally insufficient to establish the 
in-service stressor, there is no credible supporting evidence 
that the in-service stressor, the veteran's participation in 
the recovery efforts of a commercial airplane crash in 
September 1978 occurred to support the current diagnosis of 
post-traumatic stress disorder. 


CONCLUSIONS OF LAW

1. The rating decision of December 2002 by the RO, denying 
service connection for post-traumatic stress disorder, became 
final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision by the RO in December 2002, denying the claim of 
service connection for post-traumatic stress disorder, is new 
and material, and the claim of service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2007) 38 C.F.R. §§ 3.303, 3.304 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004.  The veteran was notified that new and 
material was needed to reopen the claim of service 
connection, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence of an in-
service stressor to support the diagnosis of post-traumatic 
stress disorder.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.



The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the 
provision for the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claims, except for the degree of 
disability assignable).

To the extent that the VCAA notice pertaining to the degree 
of disability was not provided, the content of the VCAA 
notice was defective, but as the claim of service connection 
is denied, no disability rating can be assigned as a matter 
of law and therefore there is no possibility of any prejudice 
to the veteran with respect to this limited VCAA content 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

In a rating decision in December 2002, the RO reopened the 
veteran's claim of service connection for post-traumatic 
stress disorder.  On the merits of the claim, the RO denied 
the claim because the diagnosis of post-traumatic stress 
disorder was not predicated on an in-service stressor.  
Although the veteran filed a notice of disagreement, 
initiating an appeal, he subsequently withdrew the appeal.  
By operation of law, the rating decision of December 2002 by 
the RO became final based on the evidence of record.  38 
C.F.R. § 3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in December 2002 is 
summarized as follows:  

The service medical records contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder.  The service medical records do show that in August 
1977 the veteran was injured in a motorcycle accident, 
sustaining a cerebral concussion and fractures of the left 
tibula, fibula, and femur.  The femur fracture was fixed with 
an intramedullary rod.  In January 1978, a psychological 
evaluation was negative for a psychiatric diagnosis.  In July 
1978, the veteran was assigned 6 months limited duty with no 
running, climbing, or prolonged marching, and he began 
physical therapy because of left lower extremity weakness 
with giving away and atrophy, which lasted until October 
1978. 

After service, On VA examination in May 1998, the diagnoses 
were personality change due to head injury and personality 
disorder.  

In June 2002, a VA social worker diagnosed post-traumatic 
stress disorder associated with the veteran's experiences 
surrounding the mid-air collision of a commercial airplane 
and a small plane in the vicinity of the airport in San Diego 
in September 1978.  

In a statement, dated in August 2002, the veteran identified 
the airplane crash in September 1978 as the in-service 
stressor.  He stated that while he was a patient at the 
Balboa Naval Hospital, recovering from injuries incurred in a 
motorcycle accident, a noncommissioned officer requested that 
available personnel assist the San Diego Police Department at 
the site of the airplane crash.  The veteran stated that he 
was at the crash site for 8 to 9 hours, recovering bodies. 

On VA examination in November 2002, the diagnosis was post-
traumatic stress disorder and the identified stressor was the 
terrorists' attacks of September 11, 2001. 

Current Application

Although the prior rating decision of December 2002 became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection was received in October 2003.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence

The additional evidence presented since the rating decision 
in December 2002 consists of a report of VA examination, the 
veteran's statements, and an article about the commercial 
airplane crash in September 1978. 

On VA examination in March 2004, the veteran described his 
experiences after the commercial airplane crash on September 
25, 1978.  The examiner indicated that the events of 
September 11, 2001, exacerbated the symptoms of 
post-traumatic stress disorder, resulting from the aftermath 
of the events of September 25, 1978.  The diagnosis was post-
traumatic stress disorder due to the events of September 25, 
1978. 

An article shows that on September 25, 1978, in the vicinity 
of Lindberg Field in San Diego, a commercial airliner 
collided in mid-air with a small plane.  The crash resulted 
in the deaths of the crew and passengers of the planes and 
there were several deaths on the ground. 

In statements, the veteran attributed his post-traumatic 
stress disorder to his in-service motorcycle accident in 
August 1977.  

Analysis 

The record shows that the claim of service connection for 
post-traumatic stress disorder was previously denied because 
the diagnosis of post-traumatic stress disorder was not 
predicated on an in-service stressor.  As the additional 
evidence, namely, the report of VA examination in March 2004, 
documents the diagnosis of post-traumatic stress disorder due 
to the events of September 25, 1978, the evidence relates to 
the unestablished fact necessary to substantiate the claim, 
that is, evidence of an in-service stressor to support the 
diagnosis of post-traumatic stress disorder, the absence of 
which was the basis for the prior denial of the claim, 
constituting new and material evidence, which raises a 
reasonable possibility of substantiating the claim, and the 
claim is reopened.  38 U.S.C.A. § 5108. 

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis 

On the basis of the service medical records, post-traumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 C.F.R. § 3.303(a) is not 
established. 

As the veteran served during peacetime, the Board finds that 
the veteran did not engage in combat and credible supporting 
evidence other than the veteran's own statements is required 
to establish the occurrence of any in-service stressor to 
support the diagnosis of post-traumatic stress disorder.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

As for noncombat-related, in-service stressors, the veteran 
has identified the motorcycle accident in August 1977 and the 
events of the commercial airplane crash in September 1978.              

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to his in-service 
motorcycle accident, where as here, the determinative issue 
involves a question of medical diagnosis, competent medical 
evidence is required to substantiate the claim because a 
layperson is not competent to diagnose post-traumatic stress 
disorder, as by regulation the diagnosis of post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to related to his in-service motorcycle 
accident.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Also none of the diagnoses of post-traumatic stress disorder 
in June 2002 and on VA examinations in November 2002 and 
March 2004 has been associated with the in-service motorcycle 
accident.  As the Board may consider only independent medical 
evidence to support its finding as to a medical diagnosis of 
post-traumatic stress disorder associated with the in-service 
motorcycle accident, and as there is no favorable competent 
medical evidence of such a diagnosis, the preponderance of 
the evidence is against the claim of service connection for 
post-traumatic stress disorder in relation to the in-service 
motorcycle accident.




As for the events of the commercial airplane crash in 
September 1978 as an in-service stressor, the legal 
requirements of a current diagnosis of post-traumatic stress 
disorder and of a medical link between the current diagnosis 
of post-traumatic stress disorder and the in-service 
stressor, the commercial airplane crash, have been met as 
evidenced by the diagnosis of June 2002 and the report of the 
VA examiner in March 2004.  

The remaining question is whether there is credible 
supporting evidence that the alleged in-service stressor, 
that is, the veteran's participation in the recovery efforts 
after the commercial airplane crash, actually occurred to 
support the diagnosis of post-traumatic stress disorder.  
38 C.F.R. § 3.304(f).

There is no dispute as to the mid-air collision of a 
commercial airplane on September 25, 1978, in the vicinity of 
Lindberg Field in San Diego, resulting in the deaths of the 
crew and passengers of the planes and several deaths on the 
ground. The veteran however describes the stressor as being 
at the crash site for 8 to 9 hours, recovering bodies.  

In a case such as this, the record must contain credible 
supporting evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the in-service 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

As there is no credible supporting evidence of the veteran's 
presence at the crash site, other than the veteran's own 
statements, and as the diagnosis of post-traumatic stress 
disorder is predicated on the in-service, noncombat-related 
stressor, that is, his participation in the recovery efforts 
after the commercial airplane crash, the Board rejects the 
diagnosis of post-traumatic stress disorder based on this 
in-service, noncombat-related stressor as not in accordance 
with 38 C.F.R. § 3.304(f). 



Since the current diagnosis of post-traumatic stress disorder 
is not predicated on credible supporting evidence that the 
alleged in-service, noncombat-related stressor occurred, that 
is, the veteran's participation in the recovery efforts after 
a commercial airplane crash, the preponderance of the 
evidence is against the claim of service connection for 
post-traumatic stress disorder in relation to this stressor.  

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted. 

On the merits of the claim, service connection for post-
traumatic stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


